Chief Justice Sharswood
delivered the opinion of the court, October 16th 1882.
The Lutheran congregation at Harrold was organized as such at a very early date. The land, of which they own an undivided half, was patented to trustees in 1789. From all that appears, it was a free and independent church. No particular articles of faith were declared, and the only truth that can be predicated of it is that it should be what its name imports — Lutheran. It was under the jurisdiction of no particular synod. It united with its sister Lutheran churches in their existing ecclesiastical policy. There was a General Synod of the Lutheran church in the United States. It was a mere advisory body — a bond of union between the churches. The particular synods which the pastor and delegate from this church attended recognized the General Synod as such bond. Up to the year 1867 there was peace in all the Lutheran churches. In that year some differences arose, and a division took place. A new body was formed, called the General Council — to which some of the synods united themselves, and others divided. What the grounds of this division were, it is not important to discuss: Sarvior’s Appeal, 32 P. F. Smith 183, relied *190on by the appellees, has no application. There was in that case an express provision in the charter, held to have been regularly adopted and granted by the Court of Common Pleas, “that the pastor or pastors of this congregation shall be members’ of some Evangelical Lutheran synod which is in connection with the General Synod of the Lutheran Church in the United States.” It is very evident that according to the principle settled by this court in the Presbyterian Congregation v. Johnston, 1 W. & S. 9, that the Lutheran Congregation at Harrold’s, being, at the commencement of its existence, a free and independent church, might have recognized either the General Synod or the General Council, or neither, without ceasing to be a Lutheran church. That was, indeed, a much stronger case than the one now before us. There tire proprietaries had in 1785 granted the land in trust for the use of a religious society of Presbyterians in York. It is essential to a Presbyterian church that it should be under the jurisdiction of some presbytery. The society — the church at York at the time of the grant — was under the care of the Presbytery of Carlisle, which, when a General Assembly was constituted, in 1788, was connected with it. A rupture took place in the General Assembly, and two bodies were formed, eacli claiming to be the true General Assembly; and though this court had decided, Commonwealth v. Green, 4 Whart. 531, that the body known as the Old School was the true General Assembly, yet it was held that the Presbyterian church at York had the right to decline to recognize either, and afterwards to unite with a presbytery in connection with the New School General Assembly The usage of the congregation at Harrold’s up to the split was consistent with their independence. There was afterwards no act of this congregation adhering to either party. In 1868 the Rev. Mr. Bruegle became the pastor, and joined the District Synod of Ohio, which was under the General Council. - He was succeeded in 1873 by the Rev. Mr. Smith, who proposed that the congregation should adopt a constitution, the effect of which would have been to attach the church permanently to the General Council, from which it could not afterwards be detached unless by a vote of two-thirds of the congregation. This would have changed the character of the church as a free church. It may be doubted whether a .ma jority of the congregation could thus bind their successors. If they could require two-thirds, they might require unanimity. Thus the liberty possessed by a majority from the organization of the- church would have ceased to exist. The endowment of the church was as a free independent church, governed by the will of the majority, and the donors might have objected that this was a perversion of the funds. “If,” said Mr. Chief Justice Gibson, “the Messrs. Penn gave the ground in contest, subject to the direction of a *191majority, bearing the name of Presbyterians, subsequent con tributors, with, particular views, could not change the destination of it:" 1 W. & S. 37. Passing that question, however, as unnecessary to be here decided, it is very clear, we think, that the constitution proposed by Mr. Smith was never adopted. Notice was given that it would bo read on a certain day. There was no notice. that it was then to be submitted to a vote, for adoption or rejection. It was, however, then submitted, and passed, almost sub silentio. They were evidently not prepared to act upon it. We all know the natural- unwillingness of the members of a church to oppose the wishes of their spiritual guide. When the terms of the constitution came to be understood, there was great dissatisfaction in the congregation, and Mr. Smith was obliged to agree,-’and did agree, that tlie question should be submitted, and a vote taken at another meeting. This meant, if it meant anything, that the action of the former meeting should be considered as not having decided the question. Notice was given of the subsequent meeting, and its object. There was a full turn-out. The vote was taken, and it stood twenty-six for, and forty-six against, the proposed constitution. Mr.' Smith, who presided at the meeting, decided that the constitution was in force, and required a vote of two-thirds to change it, and it therefore still stood. These are the facts reported by the Master, and fully sustained by the evidence. Can it be doubted that the constitution proposed was never adopted ? The defect in the notice of the meeting, at which it was contended that it had been adopted, was sufficient to condemn it as irregular and invalid. This church is now what it was in the beginning, a free church, at liberty by the vote of a majority to unite either with the General Synod or the General Council. We see nothing in the alleged agreement under which the Pev. Mr. Smith resigned which at all affects the case. It was not, even by implication, a recognition of the constitution as in force; an express recognition could have no such effect.
The present appellant is a regular Lutheran minister, called, by the council of the church, in the formal and orderly way. He has entered upon and preformed his duties to the entire satisfaction of a majority of the congregation. It is true that lie does not belong to the party of the General Council, is attached to a synod in connection with the General Synod, and has never signed Mr. Smith’s constitution. In- view of what has been stated as the opinion of this court, these are no reasons for excluding him from the pulpit, or from enjoining the appellants from allowing the rents, issues and profits of the property, real or personal, of said congregation to be paid or applied *192to the support or maintenance of any creed or doctrine other than that declared and adopted by the General Council.
Decree reversed, and now it is ordered, adjudged and decreed that the bill of the complainants below be dismissed with costs, and that the costs of this appeal be paid by the appellees.